internal_revenue_service national_office technical_advice_memorandum august third party communication none date of communication not applicable tam-119882-05 number release date index uil no case-mis no director field operations natural_resources construction field operations west taxpayer's name taxpayer's address taxpayer's identification no year s involved date of conference legend ------------------ ------------------------------------ ------------------------ ---------------- ------- ------------------ corp a corp b corp c corp d business a year a year b year c ------------------ -------------------------- -------------------------------- ---------------------------------------------------------- -------------------------------------------------------------------------- ------- ------- ------- tam-119882-05 month a month b date a date b date c date d date e date f date g date h date i state a dollar_figurea dollar_figureb dollar_figurec dollar_figured dollar_figuree dollar_figuref dollar_figureg dollar_figureh dollar_figurei dollar_figurej ------------ ------ ------------------- -------------------------- -------------------------- --------------------------- --------------------------- --------------------------- --------------------------- -------------------------- -------------------------- -------- ----------- ----------- --------------- --------------- ------------------- --------------- ----------- --------------- ----------- -------------- tam-119882-05 dollar_figurek dollar_figurel n o q r s u v ------------------- ------------- ---------- ------ ------ ------ ------ ---- ------- issue s when is corp b's loss on the worthlessness of the corp c stock treated as occurring is the use of the worthless securities loss limited by either sec_1503 or sec_382 of the internal_revenue_code conclusion s corp b's loss on the worthlessness of the corp c stock is treated as occurring between date g and date h inclusive the worthless securities loss is limited by sec_1503 but not by sec_382 facts corp a is the common parent of an affiliated_group the corp a group that has filed consolidated federal life nonlife income_tax returns since year a an election under sec_1504 continues in effect the corp a group's taxable_year is the calendar_year the corp a group conducts an insurance_business its insurance subsidiaries develop market and administer individual life_insurance supplemental health insurance annuity and other insurance products tam-119882-05 on date a members of the corp a group acquired corp c the corp a group thereafter operated business a through corp c and corp c's subsidiaries corp a owned all the outstanding preferred_stock in corp c corp b was a member of the corp a group and a holding_company with no employees of its own and virtually no tangible_property corp b owned all the outstanding common_stock in certain subsidiaries including corp c following the corp a group's acquisition of corp c and corp d corp d first participated in the corp a group consolidated life nonlife income_tax returns as an eligible life_insurance_company in year b on date b each of corp a corp b and corp c along with certain other corp a group subsidiaries filed voluntary petitions under chapter of title of the united_states_code chapter in bankruptcy court the bankruptcy court their cases were jointly administered as noted later below the taxpayer and the service have agreed that all the stock in corp c became worthless for purposes of sec_165 during year c in month b of year c pursuant to an auction conducted four months earlier in month a of year c corp c sold with bankruptcy court approval approximately three months prior to such sale virtually all its assets to unrelated parties for cash and the assumption_of_liabilities within the next several months corp c used approximately n percent of such cash proceeds to pay off some of its debts during the same period of several months corp c's activities included attempting to resolve as many remaining liabilities and collect as many assets as possible between month b of year c and date g activities of corp c included generally winding down business a on date c the bankruptcy court entered an order confirming a liquidating plan_of_reorganization pursuant to chapter for corp c the corp c plan the idea of liquidation had been formed prior to date c apparently by month b of year c at the latest the effective date of the corp c plan was date g pursuant to the corp c plan as of its effective date all of corp c's remaining assets were transferred to a post-consummation estate and the equity interests in corp c were canceled also on date c the bankruptcy court entered an order confirming a plan_of_reorganization pursuant to chapter for corp a and corp b the corp a b plan the effective date of the corp a b plan was date d as a result of the bankruptcy reorganization provided for by the corp a b plan the corp a group including corp b underwent a sec_382 ownership_change on date d the effective date of the corp a b plan corp a made a timely election under sec_1_382-6 of the income_tax regulations to allocate the group's income and losses for year c under the closing-of-the-books method on date e corp d which was solvent merged with and into corp b according to best's insurance reports in year c corp d had dollar_figurea of net_premiums written dollar_figureb of tam-119882-05 direct premiums written dollar_figurec of net_investment_income dollar_figured of net_income dollar_figuree of assets and dollar_figuref of net policy reserves as a result of and subsequent to the merger corp b operated for state law purposes as a life_insurance_company under the rules and regulations of the state a department of insurance for the period date f through date h corp b had dollar_figureg of premium income from the sale of life_insurance dollar_figureh of dividend income from life_insurance subsidiaries and dollar_figurei of other gross_income on date i the taxpayer and the service entered into a closing_agreement with the parties agreeing that the corp c preferred_stock held by corp a became a worthless_security during the taxable_year ended date h for purposes of sec_165 the corp c common_stock held by corp b became a worthless_security during the taxable_year ended date h for purposes of sec_165 the loss on the worthlessness of the corp c preferred and common_stock was treated as an ordinary_loss pursuant to sec_165 the loss on the worthlessness of the corp c preferred_stock was dollar_figurej and the loss on the worthlessness of the corp c common_stock was dollar_figurek the agreement did not address when in year c the corp c stock became worthless or whether the worthless_security loss incurred by corp b is fully available to offset the taxable_income of the corp a group or whether sec_382 limits the use of the loss law sec_1503 provides in part if an election under sec_1504 is in effect for the taxable_year and the consolidated_taxable_income of the members of the group not taxed under sec_801 results in a consolidated_net_operating_loss for such taxable_year then under regulations prescribed by the secretary the amount of such loss which cannot be absorbed in the applicable carryback periods against the taxable_income of such members not taxed under sec_801 shall be taken into account in determining the consolidated_taxable_income of the affiliated_group for such taxable_year to the extent of percent of such loss or percent of the taxable_income of the members taxed under sec_801 whichever is less sec_1_1502-80 provides in part deferral of sec_165 for consolidated_return years beginning on or after date stock of a member is not treated as worthless under section tam-119882-05 before the stock is treated as disposed of under the principles of sec_1 c iii sec_1_1502-19 provides in part disposition of stock for purposes of this section in general --p is treated as disposing of a share of s's stock iii worthlessness --at the time-- a substantially_all of s's assets are treated as disposed of abandoned or destroyed for federal_income_tax purposes eg under sec_165 or sec_1_1502-80 an asset of s is not considered to be disposed of or abandoned to the extent the disposition is in complete_liquidation of s or is in exchange for consideration other than relief from indebtedness sec_1_1502-19 provides an anti-avoidance rule if any person acts with a principal purpose contrary to the purposes of this section to avoid the effect of the rules of this section or apply the rules of this section to avoid the effect of any other provision of the consolidated_return_regulations adjustments must be made as necessary to carry out the purposes of this section sec_1_1502-19 example is an illustration of the application of the anti- avoidance rule example avoiding worthlessness a facts p forms s with a dollar_figure contribution and s borrows dollar_figure for year sec_1 through s has a dollar_figure ordinary_loss that is absorbed by the group under sec_1_1502-32 s's loss results in p's having a dollar_figure excess_loss_account in s's stock s defaults on the indebtedness but the creditor does not discharge the debt or initiate collection procedures at the beginning of year s ceases any substantial operations with respect to the assets but maintains their ownership with a principal purpose to avoid p's taking into account its excess_loss_account in s's stock b analysis under paragraph c iii a of this section p's excess_loss_account ordinarily is taken into account at the time substantially_all of s's assets are treated as disposed of abandoned or destroyed for federal_income_tax purposes under paragraph e of this section however s's assets are not taken tam-119882-05 into account at the beginning of year for purposes of applying paragraph c iii a of this section consequently s is treated as worthless at the beginning of year and p's dollar_figure excess_loss_account is taken into account sec_1_382-6 provides in part subject_to paragraphs b ii and d of this section a loss_corporation may elect to allocate its net_operating_loss or taxable_income and its net_capital_loss or modified capital_gain_net_income for the change year between the pre-change period and the post-change period as if the loss corporation's books were closed on the change_date analysis issue sec_1_1502-80 and that section's cross-reference to sec_1_1502-19 operate in certain circumstances to defer a worthless securities loss on stock beyond the point in time at which such loss would otherwise be recognized under sec_165 in month b of year c corp c sold virtually all of its assets primarily for cash because in this transaction corp c received consideration other than relief from indebtedness sec_1_1502-19 does not operate to treat corp b as having disposed of its corp c stock at that time within several months after the sale of assets in month b of year c corp c used approximately n percent of the cash proceeds to pay off some of its debts because corp c retained approximately o percent of its assets minus n more than an insubstantial part of its assets sec_1_1502-19 does not operate to treat corp b as having disposed of its corp c stock at that time either thus sec_1_1502-19 operates to treat corp b as having disposed of its corp c stock no earlier than date g the corp c plan's effective date at which time corp c transferred all its remaining assets to a post-consummation estate and the equity interests in corp c were canceled the taxpayer and the service agreed in the closing_agreement that the corp c stock became a worthless_security for purposes of sec_165 during the taxable_year ended date h therefore the corp c stock became a worthless_security for purposes of sec_165 sometime between date g and date h inclusive despite corp c’s retention of approximately o percent of the cash from the sale of substantially_all of its assets the examining agent argues that the anti-avoidance rule_of sec_1_1502-19 should apply to treat corp c as worthless prior to date g while the facts of this case appear similar to the facts of sec_1_1502-19 example in which a corporation was treated as worthless for purposes of applying sec_1_1502-19 despite retaining more than an insubstantial part of its assets the anti-avoidance rule_of sec_1_1502-19 does not apply here the anti-avoidance rule applies only if a person tam-119882-05 acts with a principal purpose to avoid the effect of the rules of sec_1_1502-19 or to avoid the effect of another provision of the consolidated_return_regulations it is clear that the drafters of sec_1_1502-19 and sec_1_1502-80 not only contemplated that sec_1_1502-80 could operate to defer worthlessness under circumstances of bankruptcy but intended such a result the preamble to the proposed_regulations under sec_1_1502-19 and sec_1_1502-80 provides two reasons why the deferral of worthlessness is necessary the first reason provided is inapplicable to the facts of this case the second reason however goes right to the heart of the issue as stated in the preamble r ecent bankruptcy cases indicate a judicial tendency to protect a bankrupt subsidiary’s tax_attributes for example because sec_382 may subject a subsidiary’s losses to a zero sec_382 limitation if a parent_corporation treats a subsidiary’s stock as worthless the courts may prevent a subsidiary’s stock from being treated as worthless see eg in re prudential lines inc 928_f2d_565 2d cir cert_denied u s by deferring the treatment of a subsidiary’s stock as worthless tension is alleviated with respect to the cases protecting the attributes of bankrupt subsidiaries 1992_2_cb_627 the taxpayer has not acted with a principal purpose to avoid the effect of sec_1 c iii a or c and the anti-avoidance rule_of sec_1_1502-19 does not apply on the facts of this case accordingly the corp c stock is treated as worthless no earlier than date g this result obtains notwithstanding that corp c may months prior to date g have been hopelessly insolvent no longer conducting its historic trade_or_business and effectively under the control of its creditors and the bankruptcy court issue the percent limitations found in sec_1503 can apply if the consolidated_taxable_income of the members of the group not taxed under sec_801 results in a consolidated_net_operating_loss for the group for the taxable_year as a sec_165 worthless securities loss was incurred by corp b it is necessary to determine whether corp b was or was not taxed under sec_801 at the time the worthless securities loss was properly recognized under sec_816 the term life_insurance_company means an insurance_company that is engaged in the business of issuing life_insurance and annuity_contracts either separately or combined with accident_and_health_insurance or noncancellable tam-119882-05 contracts of health and accident insurance if its life_insurance_reserves plus unearned premiums and unpaid_losses whether or not ascertained on noncancellable life accident or health policies not included in life_insurance_reserves comprise more than fifty percent of its total_reserves the term_insurance company means any company more than half of the business of which during the taxable_year is the issuing of insurance or annuity_contracts or the reinsuring of risks underwritten by insurance_companies because the definition of a life_insurance_company looks to the activities of the company for the entire taxable_year a company will be characterized for that year as a life_insurance_company on the basis of its activities for the entire year h_r rep no pt pincite thus if more than half a company's business activity during the taxable_year is the issuing of insurance and annuity_contracts or the reinsuring of risks underwritten by insurance_companies and if more than fifty percent of its total_reserves for the taxable_year are life_insurance_reserves or unearned premiums and unpaid_losses on noncancellable life accident or health policies then the company would be taxable as a life_insurance_company for such taxable_year id while a taxpayer's name charter powers and state regulation help to indicate the activities in which it may properly engage whether the taxpayer qualifies as an insurance_company for federal_income_tax purposes depends on its actual activities during the year 56_tc_497 aff'd per curiam 469_f2d_697 9th cir taxpayer whose predominant source_of_income was from investments did not qualify as an insurance_company see also 285_us_182 to qualify as an insurance_company a taxpayer must use its capital and efforts primarily in earning income from the issuance of contracts of insurance 344_fsupp_870 d s c aff’d per curiam 481_f2d_609 4th cir all of the relevant facts will be considered including but not limited to the size and activities of any staff whether the company engages in other trades_or_businesses and its sources of income see generally 285_us_191 where insurance and charges incident thereto were more than percent of company's income u ndeniably insurance was its principal business lawyers mortgage co pincite indus life ins co pincite 300_fsupp_387 n d tex rev'd on other grounds 425_f2d_1328 5th cir 189_fsupp_282 d neb aff'd on other grounds 293_f2d_72 8th cir inter- american life ins co pincite nat'l capital ins co of the dist of columbia v commissioner 28_bta_1079 cardinal life involved a company chartered to write life health and accident coverage during two of the five years at issue cardinal life did not issue insurance contracts or reinsure risks underwritten by insurance_companies it had no premium income and no reserves for the remaining three years cardinal life reinsured risks underwritten by an insurance_company its premium income was less than one percent of its income for tam-119882-05 two of those years and approximately nine percent in the third its reserves were minimal meanwhile cardinal life had income from dividends and interest leasing real_estate and trailers and capital_gains the court held that cardinal life was not an insurance_company for any of the years at issue because its capital and efforts were devoted primarily to its investment activity it did not solicit insurance_business and derived insignificant amounts of income from what insurance_business it transacted while deriving substantial income from its investments in contrast the taxpayer in serv life was held to be an insurance_company during the years at issue service life issued life health and accident policies and also solicited and arranged mortgage loans with money borrowed from the federal_home_loan_bank between big_number and big_number policies were in force during the years at issue representing life coverage of over dollar_figure at the same time only about big_number mortgages were outstanding service life's premium income accounted for between percent and percent of its total income under these facts the character of the business actually done by service life during the years at issue was insurance and thus it was an insurance_company an entity is or is not an insurance_company for a taxable_year on the basis of its activities for the entire year thus an entity cannot be an insurance_company for only a part of its taxable_year it is questionable whether corp d was an insurance_company in year c according to best's insurance reports in year c less than q percent of corp d's net_income during the taxable_year was from premium income dollar_figurea net_premiums written dollar_figured net_income corp d's relative amount of premium income to its other income was less than the relative amount of premium income up to approximately nine percent earned by the company at issue in cardinal life during years in which it was held not to be an insurance_company and far less than the relative amount of premium income between percent and percent earned by the company at issue in serv life during years in which it was held to be an insurance_company if corp d was not an insurance_company in year c then its merger into corp b in year c would not have affected corp b's status as a non-insurance company at the time of the merger even if corp d was an insurance_company prior to its merger into corp b corp b was not an insurance_company for its taxable_year ending date h for over r percent of the taxable_year corp b had no employees and virtually no tangible_property its only activities were as a holding_company for less than s percent of the taxable_year corp b engaged in some insurance_business however for the period in which corp b engaged in some insurance_business only u percent of corp b's income was from premium income dollar_figureg premium income dollar_figurel total gross_income in addition corp b probably had significant income generated from its subsidiaries in year c prior to its merger with corp d the amount of such income if any is not known by us at this time the presence of such income would mean that corp b's relative amount of premium income to its other income during its entire taxable_year c would be even less tam-119882-05 than u percent dollar_figureg premium income dollar_figurel any income generated from its subsidiaries in year c prior to the merger even if one were to assume that corp b had no income in year c prior to the merger corp b's relative amount of premium income to its other income in year c was less than the relative amount of premium income up to approximately nine percent earned by the company at issue in cardinal life during years in which it was held not to be an insurance_company and far less than the relative amount of premium income between percent and percent earned by the company at issue in serv life during years in which it was held to be an insurance_company accordingly under either of the above analyses corp b was not an insurance_company on any day of its taxable_year year c therefore corp b's sec_165 loss is for purposes of sec_1503 included in the consolidated_taxable_income of the members of the group not taxed under sec_801 the issue also was posed whether sec_382 applies to limit the losses on the corp c stock the taxpayer made a closing-of-the-books election under sec_1_382-6 for the ownership_change that took place on date d since the worthlessness of the corp c stock arose no earlier than date g and since there are no special rules under sec_1_382-6 with respect to the allocation of extraordinary items see t d 1994_2_cb_43 the worthless securities loss is limited under sec_382 only if the corp a group has a net_unrealized_built-in_loss nubil under sec_1_1502-91 whether a consolidated_group has a nubil is determined by looking at the assets of each member of the group however the stock of any subsidiary in the group is not taken into account if one of four situations described in sec_1_1502-91 exists one of those situations is that the common parent and the subsidiary have been affiliated for at least five consecutive years the corp a group acquired corp c on date a the date d corp a ownership_change occurred more than five years after the acquisition that the sec_165 loss may economically have accrued prior to date d is not relevant as economic accrual is a consideration displaced by the special rules for built-in gains and losses found in sec_382 consequently any built-in_loss in the stock of corp c is not taken into account in determining whether the corp a group had an overall nubil in addition corp c did not have a built-in_loss in its own assets at the ownership_change date because as noted earlier it had sold virtually all of its non-cash assets for cash and assumption_of_liabilities v months earlier in month b of year c the taxpayer has provided facts indicating that absent treating the stock of corp c as a built-in_loss asset the corp a group would not have a nubil within the meaning of sec_382 and the examining agent has not provided any facts to refute the taxpayer’s position accordingly sec_382 does not limit the use of the worthless securities loss on the stock of corp c against future income of the corp a group a copy of this technical_advice_memorandum is to be given to the taxpayer s sec_6110 of the code provides that it may not be used or cited as precedent
